Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 1 of 14 Page ID
                                  #:6496




                 EXHIBIT 40
                                                                                                EXHIBIT 40-1
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 2 of 14 Page ID
                                                  #:6497




                                                                       Transmission Driveline
                                                                       Engineering (TDE)




                                         Severity 10 TCU Connector
                                             Not Error Proofed
                                                      Greg Goodall
                                                         TOE
                                                        10/3/08




                                                                                                       1



Produced Subject to a Confidential Protective Order                                                 VGSS-00037754
                                                                                                                                                  EXHIBIT 40-2
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 3 of 14 Page ID
                                                  #:6498




                                   Problem Statement                                                                     Transmission Driveline
                                                                                                                         Engineering (TDE)



                                   DPS6 architecture is such that a loss of power to the TCU will default to an open clutch
                                   neutral state (referred to as loss of transmission function in DFMEA)
                                    -   Typical A/Twill default to a limp-home mode (ex: 3,d gear with open converter for engine braking)

                                   Concurrence from TOE Chief Engineer that general loss of function is reduced from SEV 1O
                                   to SEV 8 with exception of items that result in violation of a FMVSS requirement:
                                    -   Loss engine braking (FMVSS 102) = SEV 10 (consistent with 6FMid and 6R140 DFMEA)
                                    -   Loss of reverse lamp function (FMVSS 108) = SEV 10 (under further investigation to reduce severity)

                                   Items are rated Severity 1O because no mechanism exists for customer warning prior to
                                   failure (reference slides 9 and 1O of this deck).

                                   Severity 1Orating is supported by OCG, Vehicle Safety Office, and Quality Technical
                                   Specialists.

                                   Since an improper connection of the vehicle engine harness to the TCU will result in a loss
                                   of function related to violation of FMVSS requirement for engine braking (and potentially
                                   reverse lamps), this connection is rated a severity 10.

                                   VO procedure requires that SEV=1 O items must have attribute data collected in assembly to
                                   verify the operation is complete. There is no such system in place for this connection at this
                                   time. The team has developed a list of proposals.

                                   Transmission System FMEA is not yet updated to include the severity 1O rating for loss of
                                   engine braking




                                                                                                                                                         2



Produced Subject to a Confidential Protective Order                                                                                                   VGSS-00037755
                                                                                                                                               EXHIBIT 40-3
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 4 of 14 Page ID
                                                  #:6499




                                                                                                           ·. •. ··~. Transmission Driveline
                                   Potential Solutions                                                                Engineering (TDE)




                                  Design Side
                                      Develop new connector (long term solution - not containable for Job 1)
                                         Etracker # 7131790 raised.
                                       • Working with Jeff Stroven to find alternative connector with positive attribute feedback
                                       • Scott Hura champion
                                      End item bracket to protect connector from opening after assembly (see slide 4 ).
                                       • Enabler for attribute data (DC gun for bolt/nut secure)
                                       • Greg Goodall champion
                                      CPA for vision system
                                       • Deemed not feasible by Jeff Stroven

                                  Process Side
                                      Vision system (see slide 5)
                                        • Initial meeting occurred week 37. Supplier has sample parts to work with.
                                      Specialty tooling (see slide 6)
                                        • Initial discussion with Belknap occurred week 37. VO owes follow up info.




                                                                                                                                                      3



Produced Subject to a Confidential Protective Order                                                                                                VGSS-00037756
                                                                                                                          EXHIBIT 40-4
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 5 of 14 Page ID
                                                  #:6500




                                                                                            ··,, Transmission Driveline
                                   Potential Solutions                                           Engineering (TDE)




                                                         Design Solution
                                                                            End item bracket installed over
                                                                             connectors after installation:
                                                                           - Prevent connector handles from
                                                                           opening up if not properly latched.
                                                                            - Provides a source of attribute
                                                                           data for VO to verify operation is
                                                                            complete (DC tool for fastening
                                                                                 bracket to processor)
                                                                               Cost/Timing Estimates
                                                                                Based on soft quotes
                                                                               Piece price $1.60 each
                                                                                     (+ VO labor)
                                                                            Tooling=$ 100,000 for bracket
                                                                                   VO tooling costs
                                                                                  Timing= 14 weeks




                                                                                                                                 4



Produced Subject to a Confidential Protective Order                                                                           VGSS-00037757
                                                                                                               EXHIBIT 40-5
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 6 of 14 Page ID
                                                  #:6501




                                                                                      Transmission Driveline
                                   Potential Solutions                                Engineering (TDE)




                                                           Process Solution




                                                              Vision system
                                                      Estimated $100,000 investment
                                                         Capability is in question


                                                               Belknap tool
                                                              Insert Details




                                                                                                                      5



Produced Subject to a Confidential Protective Order                                                                VGSS-00037758
                                                                                                     EXHIBIT 40-6
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 7 of 14 Page ID
                                                  #:6502




                                                                            Transmission Driveline
                                   Potential Solutions                      Engineering (TDE)




                                                         Process Solution




                                                           Bell knap tool
                                                           Insert Details




                                                                                                            6



Produced Subject to a Confidential Protective Order                                                      VGSS-00037759
                                                                                                              EXHIBIT 40-7
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 8 of 14 Page ID
                                                  #:6503




                                                                          ·. •. ··~. Transmission Driveline
                                                                                     Engineering (TDE)




                                                      Supporting Slides




                                                                                                                     7



Produced Subject to a Confidential Protective Order                                                               VGSS-00037760
                                                                                                                   EXHIBIT 40-8
                Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 9 of 14 Page ID
                                                  #:6504




                                   FMVSS                                             ··,, Transmission Driveline
                                                                                          Engineering (TDE)




                                   • The National Highway Traffic Safety Administration has a
                                     legislative mandate under Title 49 of the United States
                                     Code, Chapter 301, Motor Vehicle Safety, to issue
                                     Federal Motor Vehicle Safety Standards (FMVSS) and
                                     Regulations to which manufacturers of motor vehicle
                                     and equipment items must conform and certify
                                     compliance.

                                   • Full list of standards and regulations can be found at:
                                     http://www. fmvss. com/




                                                                                                                          8



Produced Subject to a Confidential Protective Order                                                                    VGSS-00037761
                                                                                                                                                                        EXHIBIT 40-9
               Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 10 of 14 Page ID
                                                  #:6505




                                                                                                                                               Transmission Driveline
                                   DFMEA Severity Ratings                                                                                      Engineering (TDE)


                                              Design
                                              Severity
                                              Rating Table




                                      Key words:
                                       ... when a
                                  potential failure
                                 mode affects safe
                                 vehicle operation
                                   and/or involves
                                   noncompliance             lJi,,,.,.'"   Fir m:d,fini-·:·i;/:..·q11i!ak rmd n;rr!r.c iwm dor:~;· .:wt
                                 with a government                         c,1_,_:rf,~:.:-;n.   De.:f~yr iWi'lcYd l~
                                                                                                                   y -10 j)Qil'.'C.'!r   ,)f

                                     regulation ...




                                                                                                                                                                               9



Produced Subject to a Confidential Protective Order                                                                                                                         VGSS-00037762
                                                                                                                          EXHIBIT 40-10
               Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 11 of 14 Page ID
                                                  #:6506




                                                                                                 Transmission Driveline
                                   PFMEA Severity Ratings                                        Engineering (TDE)




                                Provided by Jeremy Rogers 8/8/08 as the standards VO is using for B299N PFMEA's.




                                                                                                                                 10



Produced Subject to a Confidential Protective Order                                                                            VGSS-00037763
                                                                                                                                  EXHIBIT 40-11
               Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 12 of 14 Page ID
                                                  #:6507




                                                                                               ·. •. ··~ Transmission Driveline

                                   FMVSS Part 571, Standard 102                                          Engineering (TDE)




                                   571.102 Standard No. 102; Transmission shift lever
                                     sequence, starter interlock, and transmission
                                     braking effect.
                                      S1. Purpose and scope. This standard specifies the requirements
                                      for the transmission shift lever sequence, a starter interlock, and for
                                      a braking effect of automatic transmissions, to reduce the likelihood
                                      of shifting errors, starter engagement with vehicle in drive position,
                                      and to provide supplemental braking at speeds below 40 kilometers
                                      per hour.
                                      S3.1.2 Transmission braking effect. In vehicles having more than
                                      one forward transmission gear ratio, one forward drive position shall
                                      provide a greater degree of engine braking than the highest speed
                                      transmission ratio at vehicle speeds below 40 kilometers per hour.




                                                                                                                                         11



Produced Subject to a Confidential Protective Order                                                                                    VGSS-00037764
                                                                                                          EXHIBIT 40-12
               Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 13 of 14 Page ID
                                                  #:6508




                                                                                 Transmission Driveline
                                   Transmission FMEA Benchmark                   Engineering (TDE)




                                   • 6R140
                                       - Requirement: Provides negative torque flow
                                         capability from driveline to engine for coast
                                         braking in each gear
                                       - FM: Does not provide negative torque flow
                                       - Severity 1O




                                                                                                                 12



Produced Subject to a Confidential Protective Order                                                            VGSS-00037765
                                                                                                              EXHIBIT 40-13
               Case 2:18-ml-02814-AB-FFM Document 199-24 Filed 02/26/19 Page 14 of 14 Page ID
                                                  #:6509




                                                                                     Transmission Driveline
                                   Transmission FMEA Benchmark                       Engineering (TDE)




                                   • 6F Mid
                                       - Requirement: Provides top gear negative
                                         torque flow capability (from driveline to
                                         engine) for coast braking torque flow
                                       - FM: Does not provide coast braking
                                       - Severity 1O due to government safety
                                         regulation (trailer tow in hilly terrain)




                                                                                                                     13



Produced Subject to a Confidential Protective Order                                                                VGSS-00037766
